DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On pg. 6, in the brief description of Fig. 8, it appears that “side perspective” should read --top-- (consistent with what is shown in Fig. 8 and analogous to the descriptions of similar Figs. 2 and 11).
On pg. 8, line 1, it appears that “side perspective” should read --top--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “stopping mechanism” in claim 3; “panel locking mechanism” in claim 4; “stand locking mechanism” in claim 5; “vibration absorption mechanism” in claim 8; and “calibrating mechanism” in claims 11 and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the stopping mechanism is a frictional surface (see Fig. 6, elements 604-604; specification, bottom of pg. 26-top of pg. 27). The corresponding structure of the panel locking mechanism is a wing stop or wing support (specification, pg. 27). The specification and drawings do not appear to show or describe the corresponding structure of the stand locking mechanism, vibration absorption mechanism, and calibrating mechanism. (See rejections under 35 USC 112(a) and 112(b) below.)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f).
With respect to the rejections under 35 USC 112(a) and 112(b) below based on the interpretation of limitations under 35 USC 112(f), applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 8, 11, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not provide sufficient written description support for the limitations “stand locking mechanism” in claim 5, “vibration absorption mechanism” in claim 8, and “calibrating mechanism” in claims 11 and 20. These limitations invoke 35 USC 112(f), because they each use the generic placeholder “mechanism” modified by functional language (“stand locking”, “vibration absorption”, and “calibrating”) without reciting sufficient structure, materials, or acts to accomplish the claimed functions. However, the description does not disclose what structure, materials, or acts perform the claimed functions. The stand locking mechanism, vibration absorption mechanism, and calibrating mechanism are shown generically as dashed boxes (804, 806, Fig. 8; 902, Fig. 9; and 1002-1006, Fig. 10), and the specification does not describe the structure of these mechanisms. Therefore, the disclosure fails to provide adequate written description of these limitations. See MPEP 2181, Section IV.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 15, the limitation “at least one panel …, wherein the at least one panel comprises a right panel, a middle panel, and a left panel” in lines 3-4 renders the claims indefinite, because the use of the broader phrase “at least one” panel appears to be inconsistent with the specific requirement of three panels (i.e., a right panel, a middle panel, and a left panel). It is unclear whether the term “at least one panel” is being used to refer to the game board as a whole, with the terms “right panel”, “middle panel”, and “left panel” used to refer to components of the game board. If so, the use of the same term “panel” to refer both to the game board as a whole and to the panels that make up the game board introduces ambiguity into the claim, because it is unclear whether subsequent references to “the at least one panel” refer to the game board as a whole or specifically to one or more of the panels that make up the game board. 
Further regarding independent claims 1 and 15, the limitation “the at least one kickstand is pivotally attached to a rear surface of at least one of the right panel, the middle panel, and the left panel along a third line of attachment” (pg. 43, lines 1-3; pg. 47, last two lines) appears to be inconsistent with the limitation “the at least one kickstand extends away from the at least one panel forming at least one angle with the middle panel along the third line of attachment” (pg. 43, lines 6-8; pg. 48, lines 4-6). It is unclear in what sense the kickstand could be pivotally attached to the rear surface of the right panel or the left panel along a third line of attachment (as would be encompassed by the limitations on pg. 43, lines 1-3, and pg. 47, last two lines) but form an angle with the middle panel along the third line of attachment (as required by the limitations of pg. 43, lines 6-8, and pg. 48, lines 4-6).
Further regarding independent claim 15, the limitations “at least one player, … wherein the gameplay requires a first player of the at least one player … [and] wherein the gameplay requires a second player of the at least one player” (pg. 48, line 21-pg. 49, line 3) are unclear, because the use of the broader phrase “at least one” appears to be inconsistent with the specific requirement of two players. Additionally, it is unclear whether “physically inaccessible” (pg. 48, line 22) means that the second region literally cannot be physically accessed (e.g., by some structure physically preventing access), or that access to the second region is simply not permitted during gameplay (e.g., when the claimed kit is used according to certain rules). For the purpose of examination, “physically inaccessible” will be interpreted in view of Applicant’s disclosure as describing an intended use of the second region (e.g., such that access is not permitted when the kit is used according to a set of rules) rather than a structural limitation, because the disclosure does not appear to describe any structure capable of physically preventing access to the second region.
Claims 2-14 are rejected in view of their dependency from claim 1. Claims 16-20 are rejected in view of their dependency from claim 15.
Further regarding claim 5, the limitation “stand locking mechanism” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the stand locking mechanism is shown generically as dashed boxes (804, 806, Fig. 8), and the specification does not describe the structure of this mechanism. It is unclear what structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). In addition, there is insufficient antecedent basis in the claims for “the at least one stand” in line 5. For the purpose of examination, “the at least one stand” will be interpreted to mean --the at least one kickstand--.
Further regarding claim 8, the limitation “vibration absorption mechanism” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the vibration absorption mechanism is shown generically as a dashed box (902, Fig. 9), and the specification does not describe the structure of this mechanism. It is unclear what structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Further regarding claim 9, it is unclear whether the at least one object is being claimed as part of the game apparatus. The object is introduced in claim 1 in the context of an intended use of the apparatus (see pg. 43, lines 15-16) but does not appear to be described in claim 1 as part of the apparatus itself. Claim 9 further describes structural features of the object but does not clearly claim the object as part of the apparatus. For these reasons, it is unclear whether, or to what extent, the structural features of the object further limit the claimed apparatus.
Further regarding claim 11, the limitation “calibrating mechanism” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the calibrating mechanism is shown generically as dashed boxes (1002-1006, Fig. 10), and the specification does not describe the structure of this mechanism. It is unclear what structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). In addition, it is unclear what is meant by “configured stabilizing at least one of the at least one panel and the at least one kickstand” in lines 5-6. There appear to be a word or words missing between “configured” and “stabilizing”, and it is unclear whether the first instance of “at least one of” refers only to the at least one panel or to both the at least one panel and the at least one kickstand.
Further regarding claims 13 and 17, the limitation “the at least one of the right panel and the left panel” (emphasis added) renders the claims indefinite, because it is unclear which of the at least one of the right panel and the left panel is being referred to (due to the word “the” at the beginning of the limitation).
Further regarding claim 20, the limitation “calibrating mechanism” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the calibrating mechanism is shown generically as dashed boxes (1002-1006, Fig. 10), and the specification does not describe the structure of this mechanism. It is unclear what structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). In addition, it is unclear what is meant by “configured stabilizing at least one of the at least one panel and the at least one kickstand” in lines 5-6. There appear to be a word or words missing between “configured” and “stabilizing”, and it is unclear whether the first instance of “at least one of” refers only to the at least one panel or to both the at least one panel and the at least one kickstand.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubernat (DE 3644199 A1, hereinafter Kubernat).
Regarding claim 1, Kubernat discloses a game apparatus (device 1 for reflecting a game ball, Figs. 1 and 4; see English machine translation, para. 0045) for facilitating a gameplay by disposing the game apparatus (1) on a surface (e.g., a tennis court surface, Fig. 3), the game apparatus (1) comprising: three panels (partial plates 7, 8, 9, Fig. 4; para. 0058) disposable on the surface, the three panels (7, 8, 9) comprising a right panel (9), a middle panel (8), and a left panel (7). The right panel (9) is pivotally attached to a first side of the middle panel (8) along a first line of attachment using a first coupling mechanism (hinge joint 13), and the left panel (7) is pivotally attached to a second side of the middle panel (8) along a second line of attachment using a second coupling mechanism (hinge joint 12). The right and left panels (9, 7) are rotatable around the respective first and second line of attachment for transitioning the three panels (7, 8, 9) between a folded position (para. 0020, “due to the collapsibility or pivotability of the individual sub-plates of the reflector plate … the entire device can be transformed into a smaller and thus more easily transportable device”) and at least one extended position (Fig. 4). The right and left panels (9, 7) extend away from the middle panel (8) forming respective first and second obtuse angles with the middle panel (8) along the respective first and second lines of attachment in the extended position (Fig. 4; para. 0058, “the angular positions of which are variable relative to one another”). When the right and left panels (9, 7) are collapsed to the folded position for portability, as noted above, the right and left panels (9, 7) would be clearly understood by one of ordinary skill in the art to extend toward the middle panel (8) forming respective first and second acute angles with the middle panel (8) along the respective first and second lines of attachment, as the right and left panels (9, 7) are folded toward the middle panel (8) at the hinge joints (12, 13). A front surface of the right panel (9), middle panel (8), and left panel (7) each form a playing surface (i.e., a surface for reflecting a game ball) in the extended position (para. 0058). Disposing the panels (7, 8, 9) on the surface (30) in the extended position and inclinably supporting the panels (7, 8, 9) in at least one inclination in relation to the surface (30; para. 0058, last two lines, “a variable angle of inclination of the entire reflector plate 10”, cf. Fig. 1) allows striking an object (i.e., a ball) on the playing surface by throwing the object onto the playing surface for facilitating gameplay (para. 0008, “for reflecting a game ball”).
Although a kickstand is not shown in Fig. 4, Kubernat further discloses a kickstand (stand 3) in Fig. 1 (para. 0045) that is disposable on the surface (on the tennis court surface 30 via the ground support element 15) and pivotally attached to a rear surface of at least one panel (reflector plate 4) along a third line of attachment (upper pivot axis 32) using a third coupling mechanism (pivot bearing 17’’, Fig. 2, para. 0049). The kickstand (3) is rotatable around the third line of attachment (32) for transitioning the kickstand (3) between a close stand position (when folded as shown in Fig. 6) and at least one open stand position (as shown in Figs. 1-2). The kickstand (3) extends away from the at least one panel (4) forming at least one angle (α, α1, α2, Fig. 1; para. 0046) with the panel (4) along the third line of attachment (32) in the at least one open stand position (Figs. 1-2), and the kickstand (3) extends toward the panel (4) in the close stand position (Fig. 6). The kickstand (3) is configured for inclinably supporting the at least one panel (4) on the surface with at least one inclination in relation to the surface (30) by disposing the kickstand (3) on the surface (30) in the at least one open stand position (Figs. 1-2). Although Kubernat does not show the kickstand in Fig. 4, Kubernat teaches that the embodiment of Fig. 4 permits “different angular settings of the individual sub-plates 7, 8, 9 of the device 1 … in addition to a variable angle of inclination of the entire reflector plate 10 relative to the vertical plane V (cf. Fig. 1)” (para. 0058, emphasis added, where “cf. 1” in the English machine translation is clearly understood in the original German, “vgl. Fig. 1”, to refer to Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the kickstand of Kubernat’s Fig. 1 embodiment with the device of Kubernat’s Fig. 4 embodiment, by pivotally attaching the kickstand to the rear surface of at least one of the right panel, the middle panel, and the left panel in the manner discussed above, in order to inclinably support the three panels (i.e., the entire reflector plate 10, Fig. 4) in a variable angle of inclination as taught by Kubernat. 
Regarding claim 2, Kubernat further discloses the playing surface (of sub-plates 7, 8, 9) is configured for maintaining a consistency of the playing surface against the striking of the object on the playing surface (see para. 0029, line 5, “the nature of this return can be predetermined”; also see para. 0053, “trajectories and flight heights of the tennis balls thrown back by the reflector plate 4 can thus be preset”), wherein the playing surface is configured for providing a predictable bounce (i.e., a predetermined/preset return trajectory) to the object striking the playing surface based on the maintaining of the consistency of the playing surface.
Regarding claim 5, Kubernat further discloses at least one stand locking mechanism (support element 15 with locking notches 16, Figs. 1-2; para. 0050) coupled with the kickstand (3) and the at least one panel (reflector plate 4 in Fig. 2, analogous to reflector plate 10 in Fig. 4). The stand locking mechanism (15, 16) is configured for locking a stand position of the kickstand (3) in the at least one open stand position for preventing rotation of the kickstand (3) in relation to the panel(s) when the object strikes the playing surface (by virtue of the lower end of the support strut 14 of the kickstand 3 being locked in a locking notch 16; para. 0050). Maintaining consistency of the playing surface is understood to be a result that naturally flows from preventing rotation of the kickstand (3). 
Regarding claim 6, Kubernat further discloses the panel(s) comprise at least one first material (para. 0056, “solid wooden plate”) that is understood to be non-deformable against the striking of the object. The structure and surface of the playing surface of Kubernat is understood to be consistent across the entirety of the playing surface, and is therefore understood to read on a structural consistency and a surface consistency as claimed. The structural and surface consistency of the playing surface is understood to be based (at least in part) on the first material, i.e., the solid wooden plate which supports the playing surface.
Regarding claim 7, Kubernat further discloses the panel(s) comprise at least one second material (para. 0056, “rubber covering”) that is understood to be materially inert. The composition of playing surface is understood to be consistent across the entirety of the playing surface, and is therefore understood to read on a compositional consistency as claimed. The compositional consistency is understood to be based (at least in part) on the second material, i.e., the rubber covering which covers the panel(s).
Regarding claim 8, Kubernat further discloses a vibration absorption mechanism (para. 0056, “rubber covering”) disposed on the panel(s). The rubber material of the covering is inherently capable of absorbing vibrations generated in the panel(s) when the object strikes the playing surface, and maintaining consistency of the playing surface is understood to be a result that naturally flows from the rubber absorbing the vibrations.
Regarding claim 9, Kubernat further discloses the object (i.e., the tennis ball) is configured to be thrown on the playing surface. One of ordinary skill in the art would understand from Kubernat’s disclosure that the playing surface is not modified by being struck by the object and that consistency of the playing surface would therefore be maintained. As discussed above in the rejection of claim 9 under 35 USC 112(b), it is unclear whether the object is being claimed as part of the apparatus, or whether the description of the structure of the object describes an intended use of the apparatus (i.e., that the playing surface is not modified when struck by a solid or inflatable spherical-shaped object). If the limitations with respect to the object are directed to an intended use of the apparatus, then the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Kubernat teaches the apparatus as claimed, and the apparatus of Kubernat is inherently capable of use with a solid or inflatable spherical-shaped object. Alternatively, if the object is interpreted as a structural component of the apparatus, see the alternate rejection of claim 9 in view of Letarte below.
Regarding claim 11, Kubernat further discloses a calibrating mechanism (ground support element 15 with notches 16 for calibrating/adjusting the inclination of the apparatus; para. 0050-0053) configured for calibrating the playing surface based on the striking of the object (para. 0052-0053, i.e., to adjust the resulting trajectory of the ball thrown back by the apparatus). Increasing predictability of a subsequent bounce of the object appears to be a result that natural flows from calibrating the playing surface, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. The calibrating mechanism (15, 16) stabilizes the panel(s) and the kickstand (3) when the apparatus is struck by the object (by virtue of the lower end of the kickstand 3 being locked in the locking notches 16 to stabilize both the panels and the kickstand). Stabilizing the panel(s) includes modifying an extended position of the panel(s) from an initial extended position to a stable extended position (para. 0058, to calibrate angular positions of the panels). Stabilizing the kickstand (3) comprises modifying an open stand position of the kickstand (3) from an initial open stand position to a stable open stand position (para. 0051-0053).
Regarding claim 12, the examiner notes that the limitations of claim 12 appear to be directed to an intended use of the claimed apparatus and do not appear to further limit the structure of the apparatus. Kubernat’s playing surface is understood to be configured for providing a plurality of bounces to the object striking the playing surface based on a plurality of consistent throws of the object on the playing surface, where the bounces are consistent based on the consistent throws. In other words, the object will bounce off of the playing surface in a consistent manner when the object is consistently thrown (see para. 0029, the nature of the return being predetermined by the settings of the apparatus; also see para. 0054, the trajectories and flight heights being preset). The consistency of the bounces is understood to mean that the bounces are predictable (because they are consistent; i.e., predetermined or preset).
Regarding claim 13, Kubernat does not explicitly teach that the right and left panels (or at least one of the right and left panels) are removable from the middle panel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by making the left and right panels removable from the middle panel for repair or replacement, because the court has found that it would be obvious to make an element removable if removability were considered desirable for any reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 14, Kubernat does not explicitly teach that the kickstand is removable from the panel(s). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by making the kickstand removable from the panel(s) for repair or replacement, because the court has found that it would be obvious to make an element removable if removability were considered desirable for any reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 15, Kubernat discloses a game kit (Figs. 1-4) for facilitating a gameplay, the game kit comprising: 
a game apparatus (device 1 for reflecting a game ball, Figs. 1 and 4; see English machine translation, para. 0045) for facilitating a gameplay by disposing the game apparatus (1) on a surface (e.g., a tennis court surface 30, Fig. 3), the game apparatus (1) comprising: three panels (partial plates 7, 8, 9, Fig. 4; para. 0058) disposable on the surface, the three panels (7, 8, 9) comprising a right panel (9), a middle panel (8), and a left panel (7). The right panel (9) is pivotally attached to a first side of the middle panel (8) along a first line of attachment using a first coupling mechanism (hinge joint 13), and the left panel (7) is pivotally attached to a second side of the middle panel (8) along a second line of attachment using a second coupling mechanism (hinge joint 12). The right and left panels (9, 7) are rotatable around the respective first and second line of attachment for transitioning the three panels (7, 8, 9) between a folded position (para. 0020, “due to the collapsibility or pivotability of the individual sub-plates of the reflector plate … the entire device can be transformed into a smaller and thus more easily transportable device”) and at least one extended position (Fig. 4). The right and left panels (9, 7) extend away from the middle panel (8) forming respective first and second obtuse angles with the middle panel (8) along the respective first and second lines of attachment in the extended position (Fig. 4; para. 0058, “the angular positions of which are variable relative to one another”). When the right and left panels (9, 7) are collapsed to the folded position for portability, as noted above, the right and left panels (9, 7) would be understood by one of ordinary skill in the art to extend toward the middle panel (8) forming respective first and second acute angles with the middle panel (8) along the respective first and second lines of attachment, as the right and left panels (9, 7) are folded toward the middle panel (8) at the hinge joints (12, 13). A front surface of the right panel (9), middle panel (8), and left panel (7) each form a playing surface (i.e., a surface for reflecting a game ball) in the extended position (para. 0058). 
Although a kickstand is not shown in Fig. 4, Kubernat further discloses a kickstand (stand 3) in Fig. 1 (para. 0045) that is disposable on the surface (on the tennis court surface 30 via the ground support element 15) and pivotally attached to a rear surface of at least one panel (reflector plate 4) along a third line of attachment (upper pivot axis 32) using a third coupling mechanism (pivot bearing 17’’, Fig. 2, para. 0049). The kickstand (3) is rotatable around the third line of attachment (32) for transitioning the kickstand (3) between a close stand position (when folded as shown in Fig. 6) and at least one open stand position (as shown in Figs. 1-2). The kickstand (3) extends away from the at least one panel (4) forming at least one angle (α, α1, α2, Fig. 1; para. 0046) with the panel (4) along the third line of attachment (32) in the at least one open stand position (Figs. 1-2), and the kickstand (3) extends toward the panel (4) in the close stand position (Fig. 6). The kickstand (3) is configured for inclinably supporting the at least one panel (4) on the surface with at least one inclination in relation to the surface (30) by disposing the kickstand (3) on the surface (30) in the at least one open stand position (Figs. 1-2). Although Kubernat does not show the kickstand in Fig. 4, Kubernat teaches that the embodiment of Fig. 4 permits “different angular settings of the individual sub-plates 7, 8, 9 of the device 1 … in addition to a variable angle of inclination of the entire reflector plate 10 relative to the vertical plane V (cf. Fig. 1)” (para. 0058, emphasis added, where “cf. 1” in the English machine translation is clearly understood in the original German, “vgl. Fig. 1”, to refer to Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the kickstand of Kubernat’s Fig. 1 embodiment with the device of Kubernat’s Fig. 4 embodiment, by pivotally attaching the kickstand to the rear surface of at least one of the right panel, the middle panel, and the left panel in the manner discussed above, in order to inclinably support the three panels (i.e., the entire reflector plate 10, Fig. 4) in a variable angle of inclination as taught by Kubernat. 
Kubernat further discloses at least one object (ball T, Fig. 1) configured to be thrown on the playing surface. Disposing the panels (7, 8, 9) on the surface (30) in the extended position and inclinably supporting the panels (7, 8, 9) in at least one inclination in relation to the surface (30; para. 0058, last two lines, “a variable angle of inclination of the entire reflector plate 10”, cf. Fig. 1), based on disposing the kickstand (3) on the surface in the open stand position as discussed above, allows striking of the object (i.e., the ball) on the playing surface by throwing the object onto the playing surface for facilitating gameplay (para. 0008, “for reflecting a game ball”). 
Kubernat further discloses at least one boundary marker (see Fig. 3 showing tennis court boundary markers/lines and net 33) disposable on the surface (30) forming a boundary around the game apparatus (1) on the surface (30), wherein the boundary indicates at least one first region of the surface (e.g., any one of the regions within the rectangular outlines of tennis court boundary lines) and at least one second region of the surface (e.g., the region outside of the tennis court boundary lines). The limitations “where the at least one object needs to land in order to score a point by at least one player” and “wherein the at least one second region is physically inaccessible to the at least one player associated with the gameplay, wherein the gameplay requires a first player of the at least one player for bouncing the at least one object off the playing surface based on the striking causing the at least one object to hit the at least one first region, wherein the gameplay requires a second player of the at least one player to catch the at least one object subsequent to the bouncing of the at least one object off the playing surface” describe an intended use of the claimed kit and do not further limit the structure of the kit. (See note on the interpretation of “physically inaccessible” in the rejection of claim 15 under 35 USC 112(b) above.) With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Kubernat teaches all of the structural limitations of the claim, as set forth above, and is capable of use as claimed.
Regarding claim 16, Kubernat further discloses the playing surface (of sub-plates 7, 8, 9) is configured for maintaining a consistency of the playing surface against the striking of the object on the playing surface (see para. 0029, line 5, “the nature of this return can be predetermined”; also see para. 0053, “trajectories and flight heights of the tennis balls thrown back by the reflector plate 4 can thus be preset”), wherein the playing surface is configured for providing a predictable bounce (i.e., a predetermined/preset return trajectory) to the object striking the playing surface based on the maintaining of the consistency of the playing surface.
Regarding claim 17, Kubernat does not explicitly teach that the right and left panels (or at least one of the right and left panels) are removable from the middle panel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by making the left and right panels removable from the middle panel for repair or replacement, because the court has found that it would be obvious to make an element removable if removability were considered desirable for any reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 18, Kubernat does not explicitly teach that the kickstand is removable from the panel(s). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by making the kickstand removable from the panel(s) for repair or replacement, because the court has found that it would be obvious to make an element removable if removability were considered desirable for any reason. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 20, Kubernat further discloses a calibrating mechanism (ground support element 15 with notches 16 for calibrating/adjusting the inclination of the apparatus; para. 0050-0053) configured for calibrating the playing surface based on the striking of the object (para. 0052-0053, i.e., to adjust the resulting trajectory of the ball thrown back by the apparatus). Increasing predictability of a subsequent bounce of the object appears to be a result that natural flows from calibrating the playing surface, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. The calibrating mechanism (15, 16) stabilizes the panel(s) and the kickstand (3) when the apparatus is struck by the object (by virtue of the lower end of the kickstand 3 being locked in the locking notches 16 to stabilize both the panels and the kickstand). Stabilizing the panel(s) includes modifying an extended position of the panel(s) from an initial extended position to a stable extended position (para. 0058, to calibrate angular positions of the panels). Stabilizing the kickstand (3) comprises modifying an open stand position of the kickstand (3) from an initial open stand position to a stable open stand position (para. 0051-0053).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kubernat in view of Psenka (US Patent No. 3,659,850, hereinafter Psenka).
Regarding claim 3, Kubernat teaches the claimed invention substantially as claimed, as set forth above for claim 2. Kubernat does not teach a stopping mechanism comprised in at least one base end of the three panels and configured for frictionally affixing with the surface. However, Psenka teaches a similar ball-rebounding apparatus (Figs. 1-2), similarly comprising a panel (board 10) and a kickstand (support leg 16), and further comprising at least one stopping mechanism (rubber foot members 11, col. 2, lines 17-19) comprised in a base end of the panel (at lower edge of board 10) and configured for frictionally affixing with a supporting surface (col. 2, lines 18-19, being made of “a suitable friction material such as for example rubber”). The stopping members (11) are understood to be configured for preventing movement of the apparatus on the surface generated by striking an object (i.e., a table tennis ball, col. 2, lines 14-17) on a playing surface of the panel (10) based on the frictionally affixing with the surface (i.e., by virtue of the friction material of the stopping/foot members 11). Maintaining consistency of the playing surface is understood to be a result that naturally flows from preventing movement of the apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by adding at least one stopping mechanism as taught by Psenka to the base end of at least one of the panels, in order to prevent the panels from sliding on the supporting surface when hit by the ball, so that the panels remain in their intended location during use.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubernat in view of Letarte (US Patent No. 2,162,438, hereinafter Letarte).
Regarding claim 4, Kubernat teaches the claimed invention substantially as claimed, as set forth above for claim 2. Kubernat does not explicitly describe a panel locking mechanism (interpreted under 35 USC 112(f) to mean a wing stop, wing support, or equivalent structure). However, Letarte teaches a similar apparatus (Figs. 1-6), similarly comprising right and left panels (wing panels 7, 8) each pivotally attached to a middle panel (central panel 6; pg. 1, col. 2, lines 31-36), and further comprising at least one panel locking mechanism (brackets 18, 19, Fig. 5; pg. 2, col. 1, lines 21-43) coupled with the panels (6, 7, 8). The brackets (18, 19) support the wing panels (7, 8) and stop their rotation, and are therefore understood to be equivalent to the disclosed wing stop or wing support. The panel locking mechanisms (18, 19) are configured for locking a position of the right and left panels (7, 8) in at least one extended position (Fig. 5) for preventing rotation of the right and left panels (7, 8) in relation to the middle panel (6) when an object (i.e., a baseball or rubber ball) strikes a playing surface of the panels (pg. 2, col. 1, lines 40-43, “to retain the wing panels in their various positions of adjustment”), wherein consistency of the playing surface is maintained by preventing panel rotation (pg. 2, col. 1, line 70-col. 2, line 12, “when the ball is thrown against the target, it will rebound in accordance with the portion of the target which is struck” … “if the ball strikes either of the wing panels 7 or 8, the ball will rebound to the right or left of the pitcher as the case may be, assuming the wing panels are angularly disposed relative to the central panel 6”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by coupling panel locking mechanisms as taught by Letarte with the panels, in order to lock the right and left panels in various positions of adjustment for determining the trajectory of balls that rebound from the left and right panels (Letarte, pg. 1, col. 1, lines 20-29; also see Kubernat, para. 0031 and 0058).
Regarding claim 9, Kubernat teaches the claimed invention substantially as claimed, as set forth above for claim 9. As discussed above in the rejection of claim 9 under 35 USC 112(b), it is unclear whether the object is being claimed as part of the apparatus. If the object is interpreted as part of the apparatus, then the examiner notes that Kubernat teaches that the object is configured to be thrown on the playing surface (para. 0001) and is a spherical-shaped object (i.e., a ball), but Kubernat does not teach that the object is solid or inflatable (since tennis balls and table tennis balls are understood to be hollow and, generally speaking, not inflatable). However, Letarte teaches a similar apparatus (Figs. 1-6) including a solid spherical-shaped object (pg. 1, col. 1, lines 1-5, “baseball or similar projectile”; or pg. 2, col. 1, lines 66-67, “rubber ball”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the apparatus of Kubernat with a solid spherical-shaped object (e.g., a baseball or rubber ball), since this involves the simple substitution of one known ball for use in combination with a ball rebounding apparatus for another known ball for use in combination with a ball rebounding apparatus, to yield predictable results.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubernat in view of Strain et al. (US Patent No. 5,934,679, hereinafter Strain).
Regarding claims 10 and 19, Kubernat teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 15, respectively. Kubernat does not teach the kickstand is configured to be extendably retractable. However, Strain teaches a similar ball rebounding apparatus comprising a kickstand (50, 52, Fig. 4; col. 3, lines 64-67) that is configured to be extendably retractable (col. 3, lines 65-66, “telescopes in and out”) between an original stand position and at least one extended stand position for modifying the inclination of a rebound panel (42, 44) based on extendably retracting between the original stand position and the at least one extended stand position in an open stand position (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kubernat by configuring the kickstand to be extendably retractable between an original stand position and at least one extended stand position for modifying the inclination of the panel(s), as taught by Strain, in order to permit more fine-tuned adjustment of the inclination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Womack (US Patent No. 5,269,524) and Morgan (US Patent Pub. 2015/0182852) each disclose a game board comprising left and right panels pivotally attached to opposing sides of a middle panel, with a kickstand pivotally attached to the middle panel.
Shaffer et al. (US Patent No. 6,779,286) and Probst (DE 20-2005-017-722 U1) each disclose an apparatus comprising left and right panels pivotally attached to opposing sides of a middle panel, with a kickstand pivotally attached to the middle panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /July 29, 2022/